Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 8-15 are pending
Claims 8-15 are under examination

Election/Restrictions
Applicant’s election of the following invention without traverse in the reply filed on 12/15/2020 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Group II, claims 8-15, drawn to a method of identifying an antiviral agent comprising a DI virus RNA.
Applicant’s election of the DI virus as 1/244 is acknowledged. 

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.
Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP 

Objection to Drawings
Sequence Compliance
Figure 9B of the Specification does not conform to sequence rules, requiring the use of “SEQ ID NO:” (37 CFR 1.821-1.825). 
Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  37 CFR 1.821 (d).  
The applicant is reminded that the specification must be amended in order to comply with regulations cited above.  All references to sequences in claims and specification should be referred to as “SEQ ID NO:1”, for example. In instant case, it appears from the sequence file that Fig. 9B is depicting the nucleic acid sequence of SEQ ID NO:24 and amino acid sequence of SEQ ID NO:25.  To avoid all doubts of the Examiner and to ensure correct interpretation of the claims and specification, the identification of sequences with proper sequence identifiers is required.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Objection to Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (p. 10, line 22 and p. 16, line 31 in the original filed specification). The Examiner notes that these hyperlinks also appear in the specification filed 8/12/2019, and were not corrected in the specification filed 3/27/2020. Applicant is required to amend or delete the embedded hyperlink and/or other form of browser-executable code. For example, “www” can be replaced with “world wide web” as the URL code. See MPEP §  608.01.

Claim Objections
Claims 8 and 10 are objected to because of the following grammatical informalities: 
Claim 8 recites a method “comprises”, which should be the gerund “comprising”. Claim 10 recites “with nucleic acid”, which should include an article such as “with a nucleic acid”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation comprising “segments 1, 2 and 3 of influenza virus" in regard to Claim 8.  There is insufficient antecedent basis for this limitation in the claim because Claim 8 is directed to RNA from “segments 1, 2 and 3 of influenza A virus”.	 Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 8-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmock (US 2009/0191158, published 7/30/2009) in view of De Wit (WO2006/051069, published 5/18/2006), Saira et al. (JVI, 2013, 14:8064-8074), and Duhaut et al., (Virology, 1996, 216:326-337) 

Dimmock teaches of antiviral treatments for a subject with influenza A infection comprising the use of defined defective interfering (DI) influenza A viruses (Abstract, Field of the Invention). 

 claim 8 as per the type of DI influenza viruses, Dimmock teaches the DI influenza A virus comprises one or more defective gene segments of 1-8 [0023, 0085], which allows the shorter DI viral genes to replicate more efficiently and compete against the wild-type influenza virus for packaging in the host cell [0022-0023, 0089]. Thus, Dimmock establishes the scientific concept that the production of RNA from segments of a wild type influenza virus is interfered with by the presence of a shorter DI influenza virus. 
However, in regard to claim 8, although Dimmock et al., teaches that one or more segments may be deleted in the DI influenza virus, they are silent with respect to a DI influenza virus specifically lacking the combination of segments 1, 2, and 3 (i.e., PB2, PB1, and PA genes, respectively).
Nevertheless, Dimmock et al. disclose the methods of De Wit et al. (WO2006), (p. 3, [0037] of Dimmock). 
In regard to type of DI viruses as per claim 8, De Wit teaches of antiviral treatments for a subject with influenza infection comprising defective influenza A viruses that lack “one or more” segments of the polymerase genes selected from segments 1, 2, and 3 (i.e., PB2, PB1, and PA polymerase genes, respectively) (p. 19, lines 14-26, see also p. 20, lines 18-21).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to identify defined DI influenza viruses that are defective in multiple gene segments as suggested by Dimmock and include DI influenza viruses that are defective in gene segments 1, 2, and 3 as taught by De Wit with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several st para.), yet these polymerase genes can be left out without abrogating the DI virus packaging (p. 25, lines 1-11). Furthermore, in regard to the reasonable expectation of success of identifying a DI influenza virus comprising deletions in the combination of segments 1, 2, and 3, Saira et al. (2009) discloses a method of screening DI influenza viruses from human samples, wherein the polymerase genes (PB2, PB1, and PA) are the most frequently deleted segments (p. 8064, last para.), and provides potential test DI influenza viruses that comprised combined deletions in PB2, PB1, and PA (i.e., segments 1, 2, and 3, respectively) (p. 8067, 1st para., see also p. 8069, Table 2).
However, in regard to the monitoring step of claim 8, Dimmock teaches a method of identifying a defined DI influenza A viruses as an antiviral “protecting” viruse based on a bioassay comprising monitoring the clinical antiviral effects of a wild type influenza A virus in the presence of a test DI virus ([0094-0096] see working examples such as Example 9, Table 16, [0282-0283]).
However, in regard to claim 8, although Dimmock establishes the scientific concept that the production of RNA from segments of a wild type influenza virus is st para. see Fig. 3), both Dimmock and De Wit are silent with respect to monitoring changes in the production of RNA from segments 1-3 of a wild type influenza virus in the presence of a test DI influenza virus.
Nevertheless, De Wit et al. disclose the methods of Duhaut et al., (1996) (p. 33 of De Wit). 
In regard to claim 8, Duhaut et al. teaches an in vitro method for characterizing defective interfering influenza A viruses that harbor deletions in one or more gene segments by monitoring segment specific reductions in the RNA changes of a wild type nondefective influenza gene segments in the presence of the DI influenza virus (Abstract, p. 326, last para., p. 335, Discussion, 1st para.). Specifically in regard to claim 8, Duhaut teaches a method of characterizing an antiviral DI influenza A virus (e.g., strain 1.2 that is defective in the segment 1 gene) comprising monitoring for the production of RNA from segment 1 of a wild type nondefective influenza A virus (e.g., standard strain S3), wherein the DI influenza A virus specifically interferes with the production of the RNA from segment 1 of the wild type strain (p. 333-334, see Northern blots of Fig. 6 & 7). 
In regard to claim 9, Duhaut teaches the method comprising the DI influenza A virus and the wild type nondefective influenza viruses is conducted in host cells (i.e., chick embryo fibroblasts), which are well known in the viral arts for supporting efficient viral growth and packaging.
claim 10, as stated supra, Duhaut teaches using a wild type nondefective influenza viruses in said assay, which naturally comprises the segments 1-3.
In regard to claims 13 and 14, Duhaut teaches monitoring the vRNA of the wild type nondefective virus, but it would be equally obvious to measure the cRNA (i.e., the complement to the vRNA) or the mRNA of the transcribed segment. These would have been considered functional equivalents (see p. 15, 1st para of De Wit), and the selection of any of these known equivalents would be within the level of ordinary skill in the art at the time of filing.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to identify defined DI influenza viruses that are defective in gene segments of 1, 2, and 3 in an in vivo method as suggested by Dimmock, Saira and De Wit, and substitute an in vitro method comprising monitoring the interfering effects on the corresponding segment’s RNA(s) production from a nondefective influenza virus in a host cell as taught by Duhaut with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, De Wit directly references the methods of Duhaut p. 33, thereby establishing Duhaut as analogous art and providing a road map for one of ordinary skill to incorporate the teachings therein. Furthermore, Duhaut teaches an advantage of the in vitro method is that a DI influenza A virus defective in particular segments (e.g., segments 1-3) can be monitored for “segment-specific competition with the standard segment” (p. 335, Discussion, last para.); therefore, one would have been motivated to monitor the corresponding changes in segments 1, 2, and 3 when identifying the defective DI 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmock (US 2009/0191158) in view of De Wit (WO 2006/051069), Saira et al. (JVI, 2013, 14:8064-8074), and Duhaut et al., (Virology, 1996, 216:326-337), as applied to claims 8-10, in further view of Easton et al., (US 2007/0202492, published 8/30/2007) and Odagiri et al., (J Virology, 1997, 71:2138-2145).

As stated supra, Dimmock, De Wit, Saira, and Duhaut suggest a method of identifying antiviral DI influenza A viruses comprising monitoring changes in the RNA of influenza A segments 1, 2, and 3.
However, Dimmock et al. are silent with respect to separate influenza A reporter constructs comprising segments 1, 2, and 3, which encode the influenza A RNA polymerase subunits.
Easton et al., teach an assay method for identifying an antiviral agent for RNA viruses such as influenza (Abstract, 0004]). In regard to instant claim 15, Easton teaches the steps of providing a construct comprising an encoded reporter gene flanking the segments encoding RNA polymerases, and detecting the presence of the reporter gene product [0016-0021].

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice method of identifying antiviral DI influenza A viruses comprising monitoring changes in the RNA of influenza A segments 1, 2, or 3 via Northern blot assays as taught by Dimmock, De Wit, and Duhaut and substitute separate reporter assays for each of the RNA polymerase gene segments as taught by Easton with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Easton because reporter based assays are much more efficient at identifying an antiviral agent and can be easily automated  (Abstract, [0016, 0017, 0031, 0034, 0038]. 
	Furthermore, as per claims 11 and 12, it would have been obvious to use a separate reporter plasmid for each segment with a reasonable expectation of success, and the ordinary skilled artisan would have been motivated to do so as to distinguish the segment specific antiviral activity of the DI influenza viruses as taught by Duahut. In addition, Easton teaches that separate assays in a single microtitre plate allows statistical analysis [0068]. In regard to the reasonable expectation of success of practicing such a method comprising segments linked to reporter genes on separate plasmids, the prior art of Odarir et al. (1997), who also cites the work of Duhaut et al., (1996), teaches that segments linked to CAT reporter genes on separate plasmids are efficiently packaged into wild-type viruses, can be easily detected by CAT reporter activity, and are interfered with by DI influenza viruses in a segment specific manner (p. 2142, Results, col 2, and p. 2143, Fig. 5).
prima facie obvious in the absence of evidence to the contrary.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633